DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 10, 12, and 16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Friedrich et al. (2009/0180106).
As for claims 1 and 16 (treating claim 16 as the apparatus for the practice of claim 1), Friedrich in a method and device for contact angle determination from radius of curvature of drop by optical distance measurement discloses/suggests the following: a device for analyzing an interaction between a sample surface and a drop of liquid (claims 1 and 16)(Fig. 2: 9) the device comprising: 22an apparatus configured to apply the drop of liquid at an application site on the sample surface (claims 1 and 16)(Fig. 2: 21); a plurality of light sources each arranged at a light source position surrounding the application site and configured to illuminate the drop of liquid (claims 1 and 16) (Fig. 2: 15 and 15’ relative to 5); a camera comprising a sensor and oriented toward the application site, wherein the camera is configured to detect light reflecting from the drop of liquid (claims 1 and 16) (Fig. 2: 11; paragraphs 0041, 0071, 0081 )and an electronic evaluation apparatus configured to, determine a sensor position on the sensor of the camera for cacti detected light reflection, assign individual light source positions to individual sensor positions, wherein pairs of one sensor position and one associated light source position are provided, and calculate a position of the drop of liquid relative to the sensor and an item of size information of the drop of liquid, wherein the position and the item of size information are calculated from the pairs (claims 1 and 16)(Figs. 3a-3c with Fig. 2: 19; paragraphs 0080-0081).
	As for claim 2, Friedrich discloses/suggests everything as above (see claim 1).  In addition, he discloses the at least two light sources are formed by discrete lamps (Fig. 2: 15, 15’ with paragraph 0033).
	As for claims 4-5, Friedrich discloses/suggests everything as above (see claim 1).  In addition, Friedrich suggests wherein the detecting light reflections and the determining the sensor position are repeated for individual light sources and for different groups of individual light sources (claim 4) (paragraph 0077) wherein the individual light source is contained in at least two of the different groups of individual light sources (claim 5)(Fig. 3b, 3c with paragraphs 0074-0077).
	As for claim 10, Friedrich discloses/suggests everything as above (see claim 1). In addition, Friedrich discloses/suggests wherein additional light reflections from the drop of' liquid are detected using an additional camera, and wherein a sensor position on a sensor of the additional camera is determined for each additional light reflection (paragraph 0013: additional camera by virtue of ‘multiplicity of image sensors’.
As for claim 12, Friedrich discloses/suggests everything as above (see claim 1). In addition, Friedrich discloses/suggests wherein the light sources are uniformly positioned around the drop of liquid (paragraph 0074).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich et al. (2009/0180106) in view of Friedrich et al. (2015/0211973)-hereafter ‘973 and JP 2007132929-cited by applicant-using machine translation.
As for claim 11, Friedrich discloses suggests everything as above (see claim 10).  Friedrich does not explicitly state that wherein the camera and the additional camera include viewing directions that differ from one another by an angle of at least 10 degrees.  Nevertheless,  Friedrich states that a multiplicity of image sensors may be used (paragraph 0013) and states that a multiplicity of illumination patterns may be used to provide additional information about the drop geometry (paragraph 0077).  And ‘973 in a contact angle measurement apparatus teaches that a one or two dimensional array of light emitting elements may be used creating a two-dimensional light field wherein dimensions of the light field can be changed in small steps (paragraph 0039).  And JP 2007132929 in a liquid volume measuring apparatus and liquid discharging apparatus using the same demonstrates the use of different patterns of a plurality of lights to illuminate a drop such as an annular and hemispheric light array (Figs. 7 and 8).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have the camera and the additional camera include viewing directions that differ from one another by an angle of at least 10 degrees when using illumination patterns with large incident angle differences between the light sources.
As for claims 13-15, Friedrich discloses suggests everything as above (see claims 1 and 12).  Friedrich is silent concerning wherein the positions of the light sources when viewed from the drop of liquid cover a solid angle in the range of π/8 sr to 2 π sr (claim 13); wherein the light sources comprise first light sources and second light sources, and wherein the first light sources are smaller than the second light sources (claim 14); wherein the light sources comprise first light sources and second light sources, and wherein the first light sources are positioned at a shorter distance from one another than the second light sources (claim 15).   Nevertheless, Friedrich teaches that there may be a plurality of light sources and a plurality of patterns which at least suggest a plurality of sizes of light patterns on the droplet as well as differing angles of incidence (paragraph 0077).  And ‘973 in a contact angle measurement apparatus teaches that a one or two dimensional array of light emitting elements may be used creating a two-dimensional light field wherein dimensions of the light field can be changed in small steps (paragraph 0039).  And JP 2007132929 in a liquid volume measuring apparatus and liquid discharging apparatus using the same demonstrates the use of different patterns of a plurality of lights to illuminate a drop such as an annular and hemispheric light array (Figs. 7 and 8).  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to have the positions of the light sources when viewed from the drop of liquid cover a solid angle in the range of π/8 sr to 2 π sr (claim 13); wherein the light sources comprise first light sources and second light sources, and wherein the first light sources are smaller than the second light sources (claim 14); wherein the light sources comprise first light sources and second light sources, and wherein the first light sources are positioned at a shorter distance from one another than the second light sources (claim 15) in order to have a plurality of illuminating settings in order to investigate a plurality of different types of droplets as well as to find an optimum illumination pattern for certain drops for faster and more accurate drop measurements.
Allowable Subject Matter
Claims 3 and 6-9 are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886